Nicor Inc. Form 8-K Exhibit 10.3 Nicor Inc. Stock Deferral Plan (As Amended and Restated for Post-2004 Benefits, Effective January 1, Nicor Inc. Stock Deferral Plan (As Amended And Restated For Post-2004 Benefits, Effective January 1, Table of Contents Page SECTION 1General - 1 - 1.1 Purpose, History and Effective Date - 1 - 1.2 Gender, Number and Defined Terms -1 - 1.3 Additional Terms and Conditions of the Plan - 1 - 1.4 Employment and Shareholder Status - 1 - 1.5 Source of Payments -2 - 1.6 Nonassignment -2 - 1.7 Elections -2 - 1.8 Claim for Benefits -2 - SECTION 2Participant Elections - 2 - 2.1 Participation - 2 - 2.2 Deferral Elections - 2 - 2.3 Distribution Elections - 4 - 2.4 Initial Elections - 4 - 2.5 Prior Plan Elections - 5 - SECTION 3Stock Units, Dividend Equivalents and Account - 5 - 3.1 Stock Units - 5 - 3.2 Dividend Equivalents - 5 - 3.3 Crediting and Adjustment of Accounts - 5 - SECTION 4Distributions - 6 - 4.1 Payment Date - 6 - 4.2 Payment of Account - 7 - 4.3 Single Payment - 7 - 4.4 Installment Payments - 7 - 4.5 Payments to Beneficiaries In the Event of Death - 8 - 4.6 Payments Without a Distribution Election - 8 - 4.7 Change in Control - 9 - 4.8 Payment Delays - 10 - SECTION 5Committee - 10 - 5.1 Membership - 10 - 5.2 Powers of Committee - 11 - 5.3 Delegation by Committee - 11 - 5.4 Information to be Furnished to Committee - 12 - 5.5 Committee’s Decision Final - 12 - 5.6 Liability and Indemnification of the Committee - 12 - SECTION 6Amendment and Termination - 12 - SECTION 7Code Section 409A - 13 - 7.1 Section 409A Compliance - 13 - 7.2 Special Distribution - 13 - APPENDIX A - 14 - SECTION 1 General 1.1Purpose, History and Effective Date.Nicor
